                                                                               March 8, 2019
Honorable Joseph F. Bianco
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

                                             Re:      Moroughan v. The County of Suffolk, et al.
                                                      12-cv-0512 (JFB) (AKT)

Dear Judge Bianco:

        My office represents the Plaintiff, Thomas M. Moroughan, in the above-referenced
matter. Three summary judgment motions were filed in this case.1 I am writing to request leave
to submit one joint Declaration containing all of Plaintiff exhibits, as well as to file excess pages
in opposition to the motions by the Nassau and Suffolk Defendants. Plaintiff’s oppositions are
due to be filed by Monday, March 11, 2019.

        Regarding the Declaration, given that this case alleges a conspiracy between the various
defendants from the Nassau and Suffolk Police Department, most of the exhibits cited in
Plaintiff’s three oppositions are duplicative. Accordingly, with the consent of all parties, I am
requesting leave to submit one Declaration, expressly designated as being submitted in
opposition to all three motions, which will be electronically filed together with each opposition,
containing all of Plaintiff’s exhibits. Additionally, unless the Court prefers to receive three
duplicate binders containing Plaintiff’s Declaration and attached exhibits, I am requesting to
leave to have just one of the groups of defendants submit the courtesy copy to chambers at the
time the motions are bundle-filed. I did not ask the defendants if they consent to this request.

         Regarding the request to file excess pages, counsel for the Nassau Defendants does not
consent to the request, however counsel for the Suffolk Defendants does not object. As noted,
this case alleges that all defendants—16 in total, conspired amongst themselves, and with others,
to have Moroughan unlawfully arrested and prosecuted. The motion by the Nassau Defendants
lists 13 separate point headings. Additionally, within several of those separate sections, they
include quite a few legal theories as a basis for their claimed entitlement to summary judgment,
many of which are a few lines long at most, and at times entirely unsupported, and although only
they are only briefly addressed by the Nassau Defendants’ motion, they nonetheless require a
sufficient response. Accordingly, I am requesting leave to file eight additional pages in response
to the motion by the Nassau Defendants. The motion by the Suffolk Defendants only lists four
separate headings, however within those sections, numerous different legal theories are raised,

1
    All defendants, other than Defendant DiLeonardo, filed motions for summary judgment.

                                                         1
particularly pertaining to the false arrest and malicious prosecution claims. Plaintiff is required to
demonstrate, in response to several different arguments, how probable cause did not exist for any
elements of the crimes Moroughan was charged with, and how several of the individual Suffolk
defendants initiated the criminal proceeding against him, based upon various theories, despite the
fact that only one of the Suffolk defendants signed the charging documents. Accordingly, I am
requesting leave to file 15 additional pages in response to the motion by the Nassau Defendants.

       I thank the Court for its attention to this matter.

                                                       Respectfully,



                                                       Mirel Fisch
CC: All counsel via ECF




                                                  2
